        Case 1:19-cv-01605-KAM-CLP Document 3 Filed 03/20/19 Page 1 of 1 PageID #: 40

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New  York
                                                                            __________

     JACQUELINE ALEXANDRA CONFORME SOLIS
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 19-cv-1605
           GOOD PIZZA RESTAURANT, JIOVANI
                                                                       )
             NEVELO and ALICIA NEVELO                                  )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                   SUMMONS IN A CIVIL ACTION
                                           GOOD PIZZA RESTAURANT
To: (Defendant’s name and address) 52-20 Flushing Avenue
                                           Maspeth, New York 11378

                                           JIOVANI NEVELO and ALICIA NEVELO
                                           52-20 Flushing Avenue
                                           Maspeth, New York 11378


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: LAW OFFICES OF DAVID A. FEINERMAN
                                       2765 Coney Island Avenue, 2nd Floor
                                       Brooklyn, New York 11235




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


                                                                          V3ULVFLOOD%RZHQV
Date:
                                                                                            Signature of Clerk or Deputy Clerk
